
	
		I
		112th CONGRESS
		1st Session
		H. R. 763
		IN THE HOUSE OF REPRESENTATIVES
		
			February 17, 2011
			Mr. Michaud (for
			 himself and Mrs. Schmidt) introduced
			 the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title 23, United States Code, with respect to
		  vehicle weight limitations applicable to the Interstate System, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Safe and Efficient Transportation Act
			 of 2011.
		2.Modernized weight
			 limitations for certain vehiclesSection 127 of title 23, United States Code,
			 is amended by adding at the end the following:
			
				(i)Additional
				exception to weight requirements
					(1)In
				generalNotwithstanding
				subsection (a), a State may authorize a vehicle with a maximum gross weight,
				including all enforcement tolerances, that exceeds the maximum gross weight
				otherwise applicable under subsection (a) to operate on the Interstate System
				routes in the State, if—
						(A)the vehicle is
				equipped with at least 6 axles;
						(B)the weight of any single axle on a vehicle
				does not exceed 20,000 pounds, including enforcement tolerances;
						(C)the weight of any tandem axle on a vehicle
				does not exceed 34,000 pounds, including enforcement tolerances;
						(D)the weight of any group of 3 or more axles
				on a vehicle does not exceed 51,000 pounds, including enforcement tolerances;
				and
						(E)the gross weight
				of the vehicle does not exceed 97,000 pounds, including enforcement
				tolerances.
						(2)Special
				Rules
						(A)Special
				exception for certain statesThis subsection shall not apply to any
				vehicle exceeding the maximum gross weight requirements under subsection (a)
				which could have operated lawfully within a State before the date of the
				enactment of this subsection or otherwise restrict a vehicle that may lawfully
				operate under another provision of this section.
						(B)Increase in axle
				weight requirementA State
				may authorize a vehicle to exceed the maximum axle weight requirements under
				any one axle grouping in subparagraph (B), (C), or (D) of paragraph (1) by not
				more than 2,000 pounds.
						(3)Approval by
				State legislatureAny State
				seeking to authorize a vehicle to operate on the Interstate System routes
				within its boundaries under paragraph (1) or to increase the maximum axle
				weight requirements under paragraph (2) shall do so pursuant to authority
				provided by State by statute.
					(4)Reporting
				requirements
						(A)Annual
				ReportIf a State authorizes
				vehicles described in paragraph (1) to operate on highway routes in the State
				in a fiscal year, the State shall submit to the Secretary for the fiscal year
				an annual report at such time, in such manner, and containing such information
				as the Secretary may require, including, at a minimum, the following:
							(i)An identification of highway routes in the
				State, including routes not on the Interstate System, on which the State
				authorizes vehicles described in paragraph (1) to operate.
							(ii)A description of the operating requirements
				and gross vehicle weight limits applicable to the vehicles described in
				paragraph (1).
							(iii)Safety statistics, including vehicle miles
				traveled data, concerning the vehicles described in paragraph (1).
							(B)5-year
				assessmentsFollowing the 5th
				fiscal year in which a State authorizes vehicle operations described in
				paragraph (1), and following each 5th fiscal year thereafter, the State shall
				include in the State’s annual report under subparagraph (A) an assessment,
				developed by the Secretary under regulation, of the impacts that vehicles
				described in paragraph (1) have had on pavement and bridge maintenance costs
				incurred by the State in the preceding 5 fiscal years.
						(C)Public
				availabilityThe Secretary shall make all information required
				under subparagraph (A) and (B) available to the public.
						(5)TerminationThe
				Secretary may terminate the operation of vehicles authorized under this
				subsection on a specific route if the Secretary determines that such operation
				poses an unreasonable safety risk based on an engineering analysis or an
				analysis of safety data or any other applicable data the Secretary may
				use.
					(6)Waiver of
				highway funding reductionNotwithstanding subsection (a), the total
				amount of funds apportioned to each State under section 104(b)(1) for any
				period may not be reduced under subsection (a) if the State authorizes a
				vehicle described in paragraph (1) to operate on the Interstate System in the
				State in accordance with this subsection or subsection (j).
					(j)Vehicles
				lawfully operating on December 1, 2010In addition to authority
				otherwise provided to a State under this section, a State may permit a vehicle
				with a gross vehicle weight which could have lawfully operated on the
				Interstate System in the State on December 1, 2010, to operate on the
				Interstate System in that State upon enactment of this
				subsection.
				.
		3.Safe and
			 efficient vehicle bridge infrastructure improvement program
			(a)In
			 generalChapter 1 of title
			 23, United States Code, is amended by adding at the end the following new
			 section:
				
					167.Safe and
				efficient vehicle bridge infrastructure improvement program
						(a)EstablishmentThe Secretary shall establish a safe and
				efficient vehicle bridge infrastructure improvement program in accordance with
				this section.
						(b)Apportionment of
				funds to eligible States
							(1)In
				generalOn October 1 of each
				fiscal year, the Secretary shall apportion, in accordance with paragraph (2),
				the sums made available out of the Safe and Efficient Vehicle Trust Fund for
				that fiscal year to carry out this section.
							(2)Ratio to
				eligible StatesThe sums made
				available out of the Safe and Efficient Vehicle Trust Fund shall be apportioned
				among eligible States in a ratio that—
								(A)the total vehicle
				miles traveled on Interstate System highways by vehicles authorized to travel
				on such highways pursuant to section 127(i) in each eligible State, as
				determined by the Secretary; bears to
								(B)the total vehicle miles traveled on
				Interstate System highways by vehicles authorized to travel on such highways
				pursuant to section 127(i) in all eligible States, as determined by the
				Secretary.
								(c)Eligible
				ProjectsAn eligible State
				that receives an apportionment in a fiscal year under subsection (b) shall use
				the amounts of the apportionment for projects eligible for assistance under
				section 144 for bridges determined to be eligible for replacement or
				rehabilitation under subsection (b) or (c) of such section.
						(d)Contract
				AuthorityFunds made
				available out of the Safe and Efficient Vehicle Trust Fund to carry out this
				section shall be available for obligation in the same manner as if the funds
				were made available from the Highway Trust Fund (other than the Mass Transit
				Account).
						(e)Eligible State
				definedIn this section the
				term eligible State means a State that authorizes a vehicle
				described in section 127(i) to operate on the Interstate System within its
				borders.
						.
			(b)Clerical
			 amendmentThe table of sections of chapter 1 of title 23, United
			 States Code, is amended by adding at the end the following:
				
					
						167. Safe and efficient vehicle bridge
				infrastructure improvement
				program.
					
					.
			4.Safe and
			 efficient vehicle charges
			(a)In
			 generalSubsection (a) of
			 section 4481 of the Internal Revenue Code of 1986 is amended by adding at the
			 end the following:
				
					In the
				case of the use of any highway motor vehicle described in section 127(i) of
				title 23, United States Code, in lieu of the rate in the table, the rate shall
				be equal to the lesser of—(1)$100 per year,
				plus $22 for each 1,000 pounds (or function thereof) in excess of 55,000
				pounds, or
					(2)$800 per
				year.
					.
			(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 periods beginning after the date of the enactment of this Act.
			5.Safe and
			 Efficient Vehicle Trust Fund
			(a)In
			 generalSubchapter A of
			 chapter 98 of the Internal Revenue Code of 1986 (relating to the trust fund
			 code) is amended by adding at the end the following new section:
				
					9512.Safe and
				Efficient Vehicle Trust Fund
						(a)Creation of
				fundThere is hereby
				established in the Treasury of the United States a fund to be known as the
				Safe and Efficient Vehicle Trust Fund, consisting of such
				amounts as may be—
							(1)appropriated to
				the Safe and Efficient Vehicle Trust Fund as provided in this section,
				or
							(2)credited to the Safe and Efficient Vehicle
				Trust Fund as provided in section 9602(b).
							(b)Transfer to Safe
				and Efficient Vehicle Trust Fund of amounts equivalent to certain
				taxesThere are hereby
				appropriated to the Safe and Efficient Vehicle Trust Fund amounts equivalent to
				the taxes received in the Treasury under section 4481(a) which are attributable
				to the use of any highway motor vehicle described in section 127(i) of title
				23, United States Code.
						(c)Expenditures
				from Safe and Efficient Vehicle Trust FundAmounts in the Safe and Efficient Vehicle
				Trust Fund shall be available, as provided by appropriations Acts, for fiscal
				years beginning 1 year after the date of the enactment of this Act for projects
				eligible for assistance under section 144 of title 23, United States
				Code.
						.
			(b)Conforming
			 amendments
				(1)Paragraph (1) of
			 section 9503(b) of such Code is amended by striking the period at the end and
			 inserting , and taxes received under section 4481 shall be determined
			 without regard to those received in the Treasury under section 4481(a) which
			 are attributable to the use of any highway motor vehicle described in section
			 127(i) of title 23, United States Code..
				(2)The table of sections for subchapter A of
			 chapter 98 of such Code is amended by adding at the end the following:
					
						
							Sec. 9512. Safe and Efficient Vehicle
				Trust Fund.
						
						.
				  
				(c)Effective
			 dateThe amendments made by this section shall take effect on the
			 date of the enactment of this Act.
			
